Exhibit(j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No.62 to Registration Statement No.33-64872 on FormN-1A of our reports dated December 19, 2013, relating to the financial statements and financial highlights of Global Real Estate Fund and Real Estate Fund, two of the funds comprising American Century Capital Portfolios, Inc., appearing in the Annual Report on FormN-CSR of American Century Capital Portfolios, Inc. for the year ended October31, 2013, and to the references to us under the headings “Financial Highlights” in the Prospectus and “Independent Registered Public Accounting Firm” and “Financial Statements” in the Statement of Additional Information, which are part of such Registration Statement. /s/ Deloitte & Touche LLP Kansas City, Missouri
